IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-28,964-06


                       EX PARTE MARK LYNN MILLIGAN, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                CAUSE NO. W11-27465-U(B) IN THE 291ST DISTRICT COURT
                              FROM DALLAS COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of murder and

sentenced to imprisonment for fifteen years. The Fifth Court of Appeals affirmed his conviction.

Milligan v. State, No. 05-12-01537-CR (Tex. App.—Dallas Dec. 30, 2014) (not designated for

publication).

        On March 3, 2016, the trial court entered an order designating issues. The District Clerk

properly forwarded the record to this Court pursuant to Rule of Appellate Procedure 73.4(b)(5).

However, the record has been forwarded without the trial court having resolved the designated
issue(s) in this case. We remand this application to the 291st District Court of Dallas County to

allow the trial judge to complete an evidentiary investigation and enter findings of fact and

conclusions of law.

       This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time shall

be obtained from this Court.



Filed: September 14, 2016
Do not publish